PCIJ_B_01_WorkersDelegateILO_LNC_NA_1922-07-31_ADV_01_NA_00_FR.txt. COUR PERMANENTE DE JUSTICE

INTERNATIONALE. 1992
ee le 31 Juillet
Dossier F. a.
PREMIERE SESSION (ORDINAIRE). : Rôle, 1:2.
PRESENTS:
M. LODER, Président, —.
M. WEIss, Vice-Président,
Lord FINLAY, :
MM. NYHOLM,
Moore,
DE BUSTAMANTE, 5
ALTAMIRA, -
Opa, | :
ANZILOTTI, - juges titulaires ;
MM. BEICHMANN,
NEGULESCO, juges suppléants.

AVIS CONSULTATIF No. I.

Par sa résolution en date du 12 mai 1922, le Conéeil de la
Société des Nations a invité la Cour, conformément à l’article
14 du Pacte, à donner un avis consultatif sur la question de
savoir :

ot le ‘délégué ouvrier des Pays-Bas à la troisième session
de la Conférence internationale du Travail a dé désigné en
conformité des dispositions du paragraphe 3 de l’article 389
du Traité de Versailles.”

La requête pour avis consultatif sur cette question a été
transmise à la Cour par une lettre du Secrétaire général de
la Société des Nations, dûment autorisé à cet effet par le Con-
seil. -

En exécution de l’article 73 du Règlement de la Cour,
la requête a été notifiée aux Membres de la Société des
Nations par l'intermédiaire de son Secrétaire général, aux
Etats mentionnés à l'Annexe au Pacte et aux organisations
suivantes : |
io

” L'Association . internationale pour la protection légale
des travailleurs ;
la Fédération internationale dés: syndicat ouvriers
chrétiens ; —
la Fédération syndicale internationale.

La requéte.a été, en outre, communiquée à |’Allemagne
et a la Hongrie.

Enfin, la Cour a décidé d’entendre, au sujet de cette
question, en séance publique, les représentants de tout
gouvernement et de toute organisation internationale qui
lui notifiéraiént, dans un délai déterminé, le désir d’être
ainsi entendus. Cette décision, fut portée à la connaissance
de tous les Membres, Etats et organisations mentionnés
ci-dessus et du Bureau international du Travail, à Genève.

‘Au moment de formuler son avis, la Cour se trouvait
ainsi en présence des documents suivants:

1) Lettre du Directeur du Bureau international du
Travail ‘au Secrétaire général, du 17 mars 1922, avec
Jes annexes à cette lettre ;

+13) mémoire du Gouvernement néerlandais du 14
juin 1922 ; |
3) mémoire de la Fédération professionnelle géné-
“pale néérlañdaise ( Algemeen Nederlandsch Vakverbond) ;
4) Télégramme du Gouvernement suédois.

Elle a, de plus, entendu des. exposés oraux :
1) de la part du Gouvernement britannique ;
2) de:la part du ‘Gouvernement néerlandais ;
3) 'de la part de la Fédération syndicale interna-
tionale ; :
4) ‘de la part de la Confédération intemationale des
syndicats chrétiens 5.
5) de la part du Bureau international du Travail.
: De ces informations résultent les faits suivants :

‘ En vue de réaliser l’accord prescrit par l'article 380,
älinéa 3, du Traité de Versailles, le Ministre du Travail des
Pays-Bas a provoqué, au sujet de la nomination du délégué
‘12

ouvrier à la troisième session de la Conférence internationale
du Travail; une consultation des cinq organisations ouvrières
néérlandaises qu’ "iL. considérait c comme les plus importantes,
a savoir’ a : :

  

 

oy) ‘La, Confédération néerlandaise des ‘syndicats,
comptant; au mois d'avril 1921, 218.596 membres ;

2) “le: Bureau de l'Organisation professionnelle catho-
“lique romaine, comptant, au mois d’ avril 1021I,.155. 642
membres ;

: 3) Ja.Fédération professiorinelle chrétienne nationale
comptant, au mois d'avril 1921, 75.618 membres ;
‘4). la Fédération professionnelle générale néerlandaise
comptant, au mois d’avril 1921, 51.195 membres ;
5) le Secrétariat national ouvrier comptant, au Ler
janvier 1921, 36.038 membres.

La. dernière des cinq organisations énumérées ci-dessus
a refusé de:prendre part à cette consultation qui, d’ailleurs,
n'a pas abouti à un accord. général. Les organisations men-
tionnées sous les n% 2, 3 et 4 se sont entendues pour pré-
senter :à la-homination un candidat unique, tandis que la
Confédération néerlandaise des syndicats croyait avoir,
de son côté,.le droit de présenter le délégué des ouvriers. .

Le. délégué ouvrier néerlandais à la première et à la
deuxième sessions de la Conférence du Travail avait été
désigné dans le sein. de la Confédération néerlandaise des
syndicats,. ou bien -sans opposition de la part des autres
organisations, ou bien avec leur consentement exprès. Ces
organisations. s'étaient alors vues représenter par des con-
seillers ‘techniques. Toutefois, au moment de faire la dé-
signation.. pour la. deuxième session de la Conférence, le
Ministre .avait-;manifesté son intention de désigner la fois
suivante. üun-membre des autres organisations, tout en assu-
rant à la Confédération néerlandaise des syndicats qu ‘elle
serait représentée par un conseiller.

En-conséquence, le Ministre.a proposé, en 1921; de choisir
un dés. conseillers. techniques à. la. troisième session de la.
Conférence. -parini les ;membres de..la. Confédération néer-
landaise des syndicats, tout..en désignant comme délégué.

 
T4
ouvrier le candidat des autres organisations. La Confédé-
ration néerlandaise, des syndicats, cependant, ne voulut pas
se prêter à cet arrangement.

C’est alors que par Décret royal du 4 octobre 1921, la
Reine des Pays-Bas a désigné, comme délégué ouvrier,
le candidat commun des trois organisations.

Par lettre du 22 octobre 19271, la Confédération néer-
landaise des syndicats a adressé au Bureau international |
du Travail une protestation contre cette désignation. Elle
soutient que la désignation a été faite en violation de l’article
389 du Traité de Versailles, puisque le candidat choisi ne
l'a pas été d'accord avec elle qui, prise isolément, compte
le plus grand nombre de membres et constitue de ce chef
l'organisation la plus représentative au sens de l’article
précité. |

La Conférence, cependant, a admis à siéger le délégué
ouvrier nommé par le Gouvernement néerlandais, étant
entendu que cette admission ne pourrait être considérée
comme un précédent. En même temps, elle a pris la réso-
lution suivante :

,La Conférence générale de l Organisation inter-

‘ nationale du Travail invite le Conseil d’administration

du Bureau international du Travail à adresser au Conseil
de la Société des Nations une demande tendant a obtenir
que la Cour permanente de Justice internationale,

.conformément à l’article 14 du Pacte de la Société des
Nations, veuille bien donner un avis sur l'interprétation
de l’article 389 du Traité de Versailles et sur les règles
qui devraient être observées par les Membres de l’Or-
ganisation internationale du Travail pour se conformer.
aux termes de cet article, en effectuant la désignation
des délégués et conseillers techniques non gouverne-
mentaux aux sessions de la Conférence générale.”

A la suite de cette résolution et sur les instructions du
Conseil d’administration.du Bureau international du Travail,
le Directeur de ce Bureau adressa au Conseil de la Société
des. Nations une demande tendant à obtenir que la Cour
émit un avis sur la question de savoir si la désignation du
16

délégué ouvrier des Pays-Bas à la troisième session de la
Conférence internationale du Travail avait été effectuée
conformément aux dispositions du troisième paragraphe
| de l’article 389 du Traité de Versailles. —

Cette requête fut accueillie par le Conseil qui déeida de
demander à la Cour un avis consultatif sur la question
précitée. * |

4

La Cour émet l'avis suivant:

Le délégué ouvrier des Pays-Bas à la troisième session
de la Conférence internationale du Travail ayant été admis
par la Conférence, la Cour est d’avis que la question dont
elle est saisie n’a d’autre but que d’obtenir une interprétation
des dispositions du paragraphe 3 de l’article 380. Si la
manière dont le Gouvernement des Pays-Bas a procédé
lors de la désignation du délégué ouvrier forme l’objet de
. Ja question, d’après la formule adoptée par le Conseil de
la Société des Nations, ce n’est que pour bien préciser la
situation de fait à laquelle l’interprétation doit s'appliquer.

Les textes essentiels à considérer sont le troisième et le
septième paragraphes de l’article 389 :

. Paragraphe 3. — ,,Les Membres s'engagent à désigner

les délégués et conseillers techniques non gouvernemen-
taux. d'accord avec les organisations professionnelles
les plus représentatives soit des employeurs, soit des
travailleurs du pays considéré, sous la réserve que
de telles organisations existent.”

Paragraphe 7. — ,,Les pouvoirs des délégués et de
leurs conseillers techniques seront soumis à la vérifi-
cation de la Conférence, laquelle pourra, par une majorité
des deux tiers des suffrages exprimés par les délégués
présents, refuser d'admettre tout délégué ou tout con-
seiller technique qu’elle ne jugera pas avoir été désigné
conformément aux termes du présent article.”

La Confédération néerlandaise des syndicats, d’après
les renseignements fournis à la Cour, est celle d’entre les
organisations analogues existant aux Pays-Bas qui compte
le plus grand nombre de membres.
18

Tl ne s'ensuit pas nécessairement qu'elle soit la plus
représentative, mais pour les fins du présent avis, elle peut
être présumée comme telle. ‘

La Conférence générale des représentants des Membres
de l'Organisation internationalé du Travail est composée
dé quatré représentants de chacun des Membres dont deux
sont les délégués du gouvernement et dont les deux autres
représentent respectivement, d’une part les employeurs,
d'autre part les travailleurs ressortissant à chacun des
Membres (Voir premier paragraphe de l’article 389). |
“I n'y a aucune restriction au libre choix du gouvernement
pour ce qui est de la nomination des deux délégués gouver-
nemenñtaux, mais, par contre, il en existe une en ce qui
concerne le choix des délégués non gouvernementaux. Par
le troisième paragraphe de l’article 389 du Traité, les Membres
s'engagent, sous réserve que des organisations profession-
nelles existent dans le pays, à désigner les délégués non
gouvernementaux d'accord avec les organisations profes-
sionnelles les plus représentatives soit des employeurs, soit
des travailleurs du pays considéré. |

L'engagement  stipulé dans ce troisième paragraphe
n’engendre pas un simple devoir: moral. Il fait partie du
Traité et constitue une obligation qui lie les Parties Con-
tractantes entre elles. |

Cette obligation consiste à faire les désignations d'accord
avec les organisations les plus représentatives soit des
employeurs, soit des travailleurs. Le mot ,, représentatives”
n’a pas trouvé-de définition dans le Traité. On doit évidem-
ment tenir pour les organisations les plus représentatives
celles: qui. représentent respectivement au mieux les em-
ployeurs et les travailleurs. Préciser quelles sont ces orga-
nisations, -c’est ‘une question d'espèce qui doit être résolue
pour chaque pays, au moment même où se fait la désignation.
Certes, le nombre d’adhérents n’est pas le seul critère pour
juger du caractère représéntatif d’une organisation, mais
c’est un facteur important ; toutes choses égales d’ailleurs,
l'organisation comprenant le plus grand nombre d’adhérents
sera l’organisation la plus représentative. Le gouvernement
de l'Etat a le devoir de déterminer, d’après les éléments
20

dont il dispose, quelles organisations sont, en fait, les plus
représentatives. Toutefois, sa décision en la matière est
sujette à revision en vertu du paragraphe 7 ; et la Conférence
peut refuser, par une majorité des deux tiers, d'admettre
tout délégué qu’elle ne jugera pas avoir été désigné con-
formément aux termes de l’article. Ce refus d’admission
peut être basé sur des raisons quelconques, soit de fait,
soit de droit, amenant la Conférence à cette conviction
que les délégués n’ont pas été choisis conformément aux
stipulations du Traité. |
- Le Gouvernement néerlandais, dont la bonne foi n’a
pas été contestée, est arrivé à estimer que trois de ces
organisations — le Bureau de l'Organisation professionnelle
catholique romaine, la Fédération professionnelle chrétienne
nationale et la Fédération professionnelle générale néer-
landaise — étaient, dans leur ensemble, plus représentatives
des ouvriers des Pays-Bas que la Confédération néerlandaise
des syndicats. En conséquence, le Gouvernement a désigné
le délégué d’accord avec ces trois organisations.

Le Gouvernement néerlandais pouvait-il se passer de

. Paccord avec la Confédération néerlandaise des syndicats

et se contenter de l’accord avec les trois autres organisa-
tions ?
Pour répondre à cette question, il y a lieu de se demander

tout d’abord si l'accord devait être fait. avec ‘une seule

organisation.

Il a été dit que le troisième paragraphe de l’article 389
n’employait le pluriel pour le mot ,,organisations” qu’en
raison de ce qu’il traite à la fois et du choix du délégué
des employeurs et du choix du délégué des ouvriers, et
que sa portée était que le Gouvernement devait, en dé-
signant le premier, procéder d'accord avec les vues de
l’organisation la plus importante parmi celles qui.repré-

sentent les employeurs, et en désignant le second, d'accord

avec les vues de l’organisation la plus importante parmi
celles qui représentent les travailleurs. :

‘ La Cour ne saurait se ranger à cette interprétation.

La thèse soutenue par la Confédération néerlandaise
ne trouve pas d’appui suffisant dans la rédaction de l’article,
22

et en tout cas, il est évident que les idées qui ont inspiré
les dispositions du paragraphe 3 démontrent clairement
que la seule interprétation raisonnable est celle selon laquelle
le mot ,,organisations” au pluriel se rapporte tant aux
organisations des employeurs qu'à celles des travailleurs.

D’après l'alinéa premier de l'article 389, le délégué
ouvrier représente en général tous les travailleurs ressor-
tissant à chacun des Membres. L'intervention des organi-
sations professionnelles dans la désignation des délégués
et des conseillers techniques n’a d’autre but que de garantir,
autant que possible, que les gouvernements désigneront
des personnes dont les opinions seront en harmonie avec
les opinions respectives des employeurs et des travailleurs.
Si donc, dans un pays, il y a plusieurs organisations pro-
-fessionnelles représentatives des classes ouvrières, toutes
devront être prises en considération par le gouvernement
lorsqu'il procède à la désignation du délégué ouvrier et de
ses . conseillers techniques. C’est seulement en procédant
de cette manière que le gouvernement pourra arriver à
choisir des personnes qui, suivant les circonstances, feront
valoir dans la Conférence le point de vue des masses ouvrières
intéressées. | | |

L'exemple suivant démontre combien la thèse soutenue
par la Confédération néerlandaise des syndicats s’écarte
de l'esprit de l’article 389 du Traité de Versailles: Il existe
dans un pays donné six organisations ouvrières, l’une com-
prenant IIO.000 adhérents, et chacune des cinq autres
100.000 adhérents. Selon l’opinion de ceux qui contestent
la désignation faite dans le cas soumis à la Cour, le candidat
présenté par les cinq dernières organisations devrait être
écarté au profit de celui de la première. Cent dix mille
ouvriers feraient la loi à cinq cent mille.

Un tel résultat juge l'interprétation qui le rendrait possible
et il faudrait un texte non équivoque pour l’imposer. Or,
la rédaction de l'article ne fournit aucun argument en
ce sens.

On a fait valoir qu'il y aurait interét à ce que le délégué
représente une seule organisation et non pas un groupe
24

d'organisations dont les tendances peuvent être divergentes.
La Cour se borne à constater que l’idée de la représentation
d’une seule organisation n’a nulle part été formulée dans
le texte du Traité qui, par contre, parle expressément,
dans l'alinéa premier de son article 389, de la représentation
des travailleurs du pays considéré.

La Confédération néerlandaise des syndicats a objecté
également que, même si l’on admet que le texte du para-
graphe 3 de l’article 389 vise plusieurs organisations ouvrières.
et patronales, la désignation du délégué n’aurait pas été
faite conformément aux stipulations dudit paragraphe, car
un accord avec trois organisations, parmi lesquelles n’est
pas comprise l’organisation la plus nombreuse, n'est pas
un accord avec les organisations les plus représentatives.
On semble vouloir dire que si le texte est interprété au
pluriel, l’accord devrait être fait avec toutes les organisations
les plus représentatives. Même en admettant qu’une telle
interprétation soit conciliable avec la lettre du paragraphe
3 de l’article 389, elle n’est pas acceptable. Il suffit, pour
s'en convaincre, de considérer que l'interprétation dont il
s'agit permettrait à une seule organisation, contrairement
à la volonté de la grande majorité des ouvriers, d'empêcher
la réalisation d’un accord. Un système qui aurait cette
conséquence doit être rejeté.

L'objectif que chaque gouvernement doit se proposer
est certainement l'accord avec toutes les organisations les.
plus représentatives soit des employeurs, soit des travailleurs ;
mais c’est là seulement un idéal dont la réalisation est
extrêmement difficile et qu’on ne peut partant considérer
comme le cas normal prévu par le paragraphe 3 de l’article 389.

Ce qu’on demande aux gouvernements, c’est de fair de
leur mieux pour obtenir un accord qui, dans l’expèce, puisse
être considéré comme le meilleur pour assurer la représentation.
des travailleurs du pays.

Le Gouvernement des Pays-Bas n’a pas fait autre chose
lorsque, l'entente avec ‘toutes les organisations professio-
nelles qu’il estimait les plus représentatives ayant échoué,
il a procédé à la désignation du délégué ouvrier d'accord.
avec les organisations qui comptaient, dans leur ensemble.
46

le plus grand nombre des ouvriers organisés du pays. Cela
ne veut pas dire qu’un groupement occasionnel et tempo-
-raire de trois organisations différentes ait été considéré par
le Gouvernement des Pays-Bas comme une seule organisa-
tion qui, de ce fait, serait devenue la plus représentative
aux lieu.et place de la Confédération néerlandaise des syn-
dicats. Une telle fiction n’est nullement nécessaire pour expli-
quer et justifier l’action du Gouvernement.

PAR CES MOTIFS :

La. Cour est davis que le délégué ouvrier :des Pais-Bas
à la troisième session de la Conférence internationale du

. Travail a. été désigné en conformité des dispositions du

paragraphe 3 de l'article 389 du Traité. de Versailles, et
donne, par conséquent, à la question qui lui a été posée,
une réponse aifiemabioe. | |

Le présent. avis ayant été rédigé en français et en anglais,
c'est le texte français qui fera foi.

. Fait au Palais de la Paix, à la Haye, le trente et un juillet
mil neuf cent vingt deux, en deux exemplaires, dont l’un
restera déposé aux archives de la Cour et dont l’autre sera
transmis au Conseil de la Société des Nations.

Le Président :
(signé) LODER.

Le Greffier : |
(signé) À. HAMMARSKJOLD.
